                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     ADTRADER, INC., et al.,                           Case No.17-cv-07082-BLF (VKD)
                                                        Plaintiffs,
                                   9
                                                                                           ORDER SETTING DISCOVERY
                                                 v.                                        HEARING
                                  10

                                  11     GOOGLE LLC,                                       Re: Dkt. Nos. 85, 91
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          This Court will hold a hearing on November 20, 2018, 10:00 a.m. to discuss Google’s

                                  15   motion for reconsideration of a discovery order (Dkt. No. 85) and motion for relief from this

                                  16   Court’s November 30, 2018 production deadline (Dkt. No. 91). Counsel may participate in the

                                  17   hearing by telephone, and shall arrange for appearance via CourtCall.

                                  18          IT IS SO ORDERED.

                                  19   Dated: November 14, 2018

                                  20

                                  21
                                                                                                   VIRGINIA K. DEMARCHI
                                  22                                                               United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
